Citation Nr: 1215327	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to diabetes mellitus type II. 

2. Entitlement to service connection for left upper extremity peripheral neuropathy, including as secondary to diabetes mellitus type II.

3. Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus type II. 

4. Entitlement to service connection for right upper extremity peripheral neuropathy, including as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in November 2010 at which time it was remanded for further development.  With regard to the issues decided below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the issues regarding bilateral upper extremity neuropathy were originally combined in the November 2010 Board remand.  However, the Board has separated these issues for reasons that will become apparent in the decision/remand below.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for erectile dysfunction and right upper extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of bilateral lower extremity neuropathy.

2.  There is no medical evidence of a current diagnosis of left upper extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Service connection for bilateral lower extremity peripheral neuropathy is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Service connection for left upper extremity peripheral neuropathy is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bilateral lower extremity peripheral neuropathy and left upper extremity peripheral neuropathy are related to his service with the United States Army from February 1970 to October 1971.  Specifically, he contends that these disorders are secondary to his presumed exposure to herbicides during his military service and/or his already service-connected diabetes mellitus, type II.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disability which is proximately due to or the result of a service-connected disease or injury shall also be service-connected.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified disorders, including Type II diabetes mellitus and acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  

Analysis

The Veteran submitted a claim for service connection for diabetes in August 2004. In connection with this claim he was afforded a VA examination in July 2005.  This report notes that the Veteran was first diagnosed with diabetes in October 2003 and the examiner confirmed a diagnosis of diabetes mellitus, type II.  By rating decision dated in October 2005, the RO granted service connection for diabetes mellitus, type II, assigning a 20 percent disability rating effective June 9, 2004.  The grant of service connection was based on the Veteran's presumed exposure to herbicides during his military service.   

In March 2006 the Veteran submitted a claim for service connection for peripheral neuropathy of the feet/hands secondary to either the Veteran's presumed exposure to herbicides during his military service or the Veteran's already service-connected diabetes mellitus, type II.

As was noted in the November 2010 Board remand, during the July 2005 VA examination, the examiner noted the Veteran's complaints of numbness and tingling in his feet, but the examiner did not diagnose any neuropathy.  Also noted in the November 2010 Board remand was a September 2006 VA outpatient treatment record which showed continued complaints of paresthesia in the lower extremities and an October 2006 VA treatment record showing that the Veteran's diabetes worsened, as evidenced by an increase in his insulin dosage. 

Pursuant to the November 2010 Board remand, the Veteran was afforded a VA neurological examination for his claimed peripheral neuropathy.  During the December 2010 neurological examination the examiner noted that the Veteran had no motor or sensory findings of polyneuropathy.  While NCVs (nerve conduction velocity tests) in 2007 showed bilateral carpal tunnel syndrome, the Veteran had sensory loss of ulnar neuropathies and underwent ulnar transposition.  NCVs at that time did not show any diabetic neuropathy.  

A January 2011 addendum to the report shows that EMG (electromyography) was poorly tolerated and incomplete.  Only a right median MAP was obtained.  Distal latency was prolonged and conduction velocity was mildly slowed.  The examiner noted that he was unable to make a diagnosis of polyneuropathy.  Electrophysiology indicated a possible right median neuropathy.  The examiner noted that this could be due to diabetes or other causes but he was unable to make a determination as to the cause without resorting to speculation.  

The Veteran's service treatment records are negative for complaints of peripheral neuropathy of either the upper or lower current extremities.  While current VA treatment records show complaints of numbness and tingling in these extremities, there is no current diagnosis of a disability manifested by numbness and tingling of these extremities in the claims file.  Also, the December 2010/January 2011 VA neurological examiner found that no diagnosis regarding the bilateral lower extremities and/or the left upper extremity could be made.  Current disability is required in order to establish service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service and post-service medical records are found to provide, as a whole, negative evidence against this claim.  Accordingly, the Board finds that the preponderance of the evidence is against service connection for peripheral neuropathy of the bilateral lower extremities as well as the left upper extremity issues.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in March 2006 and May 2006 letters and the claim was readjudicated in a January 2007 statement of the case and February 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

Service connection for bilateral lower extremity peripheral neuropathy is denied.

Service connection for left upper extremity peripheral neuropathy is denied.


REMAND

Pursuant to the November 2010 Board remand, the Veteran was afforded a VA examination for his erectile dysfunction disorder in December 2010.  Specifically the November 2010 remand noted that "[i]f the Veteran is diagnosed with erectile dysfunction the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's erectile dysfunction is caused by or related to his active military service, including as secondary to the his service-connected diabetes mellitus type II. The examiner should also provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus type II."

During a December 2010 diabetes VA examination the examiner diagnosed the Veteran with diabetes mellitus, type II; essential hypertension; erectile dysfunction; coronary artery disease; and chronic obstructive pulmonary disease.  The examiner noted that there were several risk factors with regard to the Veteran's erectile dysfunction, specifically the Veteran's diabetes, cigarette smoking, hypertension, and medications for hypertension.  The examiner also wrote that the degree of contribution of any one of these factors cannot be determined without resorting to speculation.  The examiner further noted that the Veteran's hypertension was essential and, since the onset was around the time of the Veteran's diabetes, it was not secondary to the Veteran's diabetes.  

Unfortunately, while the December 2010 VA diabetes examiner attempted to provide an opinion with regard to whether the Veteran's erectile dysfunction is secondary to his service-connected diabetes he failed to opine whether the Veteran's erectile dysfunction is directly related to his military service or whether the Veteran's erectile dysfunction is aggravated by the Veteran's service-connected diabetes.  On remand, the December 2010 VA diabetes examiner should be given the opportunity to supplement his report and opine whether the Veteran's erectile dysfunction is directly related to his military service or whether the Veteran's erectile dysfunction is aggravated by the Veteran's service-connected diabetes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Pursuant to the November 2010 Board remand, the Veteran was also afforded a VA examination for his claimed peripheral neuropathy in December 2010.  Specifically the November 2010 remand noted that "[i]f the Veteran is diagnosed with peripheral neuropathy or any other neurological disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the neurological disability is caused by or related to his active military service, including as secondary to the his service-connected diabetes mellitus type II. The examiner should also provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any neurological disability the Veteran is diagnosed with is aggravated by his service-connected diabetes mellitus type II."

During a December 2010 neurological examination the examiner noted that the Veteran had no motor or sensory findings of polyneuropathy.  While NCVs (nerve conduction velocity tests) in 2007 showed bilateral carpal tunnel syndrome, the Veteran had sensory loss of ulnar neuropathies and underwent ulnar transposition.  NCVs at that time did not show any diabetic neuropathy.  A January 2011 addendum to the report shows that EMG (electromyography) was poorly tolerated and incomplete.  Only a right median MAP was obtained.  Distal latency was prolonged and conduction velocity was mildly slowed.  The examiner noted that he was unable to make a diagnosis of polyneuropathy.  Electrophysiology indicated a possible right median neuropathy.  The examiner noted that this could be due to diabetes or other causes but he was unable to make a determination as to the cause without resorting to speculation.  

Unfortunately, while the December 2010 VA neurological examiner attempted to provide an opinion with regard to whether the Veteran's right upper peripheral neuropathy is secondary to his service-connected diabetes he failed to opine whether the Veteran's right upper peripheral neuropathy is directly related to his military service or whether the Veteran's right upper peripheral neuropathy is aggravated by the Veteran's service-connected diabetes.  On remand, the December 2010 VA neurological examiner should be given the opportunity to supplement his report and opine whether the Veteran's right upper peripheral neuropathy is directly related to his military service or whether the Veteran's right upper peripheral neuropathy is aggravated by the Veteran's service-connected diabetes.  McLendon, 20 Vet. App. at 79; Barr, 21 Vet. App. at 303.  

Given the foregoing, the Board finds that compliance with the November 2010 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1. Ask the December 2010 VA diabetes examiner to supplement his report and specifically address the following questions:

A.  Did the Veteran's erectile dysfunction have its onset in service; or, is it otherwise related to the Veteran's active military service?

B.  Did the pathology, symptoms and signs of the Veteran's diabetes mellitus type 2 caused the Veteran to develop erectile dysfunction?

C.  Did the pathology, symptoms and signs of the Veteran's diabetes mellitus type 2 cause an aggravation (permanent worsening) of his erectile dysfunction beyond its natural progress?  If so, the examiner should identify the clinical signs and manifestations of his erectile dysfunction which establish: (i) the baseline level of severity of his erectile dysfunction before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of his erectile dysfunction; and (ii) the current level of severity of his erectile dysfunction at (or after) the onset of aggravation (permanent worsening).

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his clinical experience, medical expertise, and sound medical principles.

If the December 2010 VA diabetes examiner is unable to complete this request, then direct a new examiner to review the claims file and provide an opinion as set forth above.  

2. Ask the December 2010 VA neurological examiner to supplement his report and specifically address the following questions: 

A.  Did the Veteran's right peripheral (median) neuropathy have its onset in service; or, is it otherwise related to the Veteran's active military service?

B.  Did the pathology, symptoms and signs of the Veteran's diabetes mellitus type 2 caused the Veteran to develop right peripheral (median) neuropathy?

C.  Did the pathology, symptoms and signs of the Veteran's diabetes mellitus type 2 cause an aggravation (permanent worsening) of his right peripheral (median) neuropathy beyond its natural progress?  If so, the examiner should identify the clinical signs and manifestations of his right peripheral (median) neuropathy which establish: (i) the baseline level of severity of his right peripheral (median) neuropathy before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of his right peripheral (median) neuropathy; and (ii) the current level of severity of his right peripheral (median) neuropathy at (or after) the onset of aggravation (permanent worsening).

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his clinical experience, medical expertise, and sound medical principles.

If the December 2010 VA neurological examiner is unable to complete this request, then direct a new examiner to review the claims file and provide an opinion as set forth above.  
 
3. After completing any additional necessary development, readjudicate the appeal.  If the claim is still denied, then furnish the appellant and her representative with a Supplemental Statement of the Case (SSOC) and allow the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


